DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue (WO 2018/143089 A1).
(Claim 1) Inoue discloses a cutting tool holder (1; Figs. 1-20) that supports a cutting insert (3) that includes a rake face (31), a flank face (33) continuous to the rake face, and a cutting edge (34) constituted of a ridgeline that defines a boundary between the rake face and the flank face.  The cutting tool holder (1) includes a holder body (2) having a seat face (8) on which the cutting insert (3) is placed, a pressing member (4) that positions and fixes, to the holder body (2), the cutting insert (3) placed on the seat face (8), and a fastener (41) that fixes the pressing member to the holder body.  The pressing member (4) has a front end portion and a base end see, e.g., Figs. 4, 11, 14, 17), the coolant reservoir (525) has a cross sectional area larger than a cross sectional area of each of the first flow path (51, 294) and the second flow path (524, 523).  An entirety of the coolant reservoir is disposed at a positon closer to the base end portion than a center longitudinal axis of the fastener (Fig. 11 shows the larger bore 521 being completely disposed at a position closer to the base end portion), in a direction from the front end portion toward the base end portion.  The pressing member (4) has a through-hole (44) through which the fastener passes.  A longitudinal direction of the through hole is parallel to the direction from the front end portion toward the base end portion Annotated Fig. 11 below).  

    PNG
    media_image1.png
    699
    820
    media_image1.png
    Greyscale

(Claim 2) The pressing member (4) is in contact with the holder body only at a portion (47) located opposite to the fastener with respect to a straight line that is parallel to a direction from the base end portion toward the front end portion and that is tangential to the fastener (opposite direction than the longitudinal direction in the illustration above but arranged to be tangential to the fastener (44)), when seen in a direction perpendicular to the rake face of the cutting insert placed on the seat face.
(Claim 3) The cross sectional area of the second flow path (524, 523) in the cross section orthogonal to the flow direction of the coolant becomes smaller from the coolant reservoir toward the first coolant ejection hole (from 523 to 524; Figs. 4, 13).
(Claim 4) A width (D1) of the first coolant ejection hole (5b) in a direction that is perpendicular to an ejection direction of the coolant and that is parallel to the rake face of the cutting insert placed  on the seat face is larger than a width (D2) of the first coolant ejection hole in a direction perpendicular to the rake face of the cutting insert placed on the seat face (Fig. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2018/143089 A1) in view of Yankoff (US Patent No. 4,621,547).
Inoue discloses the second flow (524, 523) path having a first end and a second end opposite to the first end (Figs. 11, 13).  While the coolant outlet is disclosed as directing coolant to the cutting insert (¶ 0056), the reference does not explicitly disclose virtual lines extending from the outlet that cross at the cutting edge in a plan view of the cutting insert.
Yankoff discloses a tapering coolant orifice (36, 37) for directing coolant (38) to a portion of the cutting edge (Fig. 2; Col. 9, Lines 34-36, 38-47).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the second flow path as disclosed in Inoue with a tapering passageway to the ejection hole as suggested in Yankoff in order to aid in the prevention of pressure loss due to turbulence.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2018/143089 A1) in view of Andoh (US Pub. No. 2020/0180040 A1).
Inoue does not explicitly disclose a second coolant ejection hole via which the coolant is ejected to the cutting edge of the cutting insert from the flank face side of the cutting insert placed on the seat face, and a third flow path that supplies, to the second coolant ejection hole, the coolant flowing through the first flow path is provided inside the holder body.
Andoh discloses a holder body (10) provided with a second coolant ejection hole (36) via which the coolant is ejected to the cutting edge of the cutting insert from the flank face side of the cutting insert placed on the seat face (Fig. 3A), and a third flow path (35) that supplies, to the second coolant ejection hole (36), the coolant flowing through the first flow path is provided inside the holder body (¶ 0040).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the second flow path as disclosed in Inoue with a tapering passageway to the ejection hole as taught in Andoh in order to provide coolant from below to the cutting edge and the flank surface.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Particular attention should be directed to Sunden et al. (EP 3112063 A1) Figures 3E and 3F.  The style of claim is very similar to that disclosed in the present application.  The missing features appear to be a reservoir of greater cross-sectional width than the first and second channels.  Yet, each of the following references at least suggest a reason to provide a reservoir with a greater cross-sectional width than the first and second coolant channels: Nagae (WO 2018/034339 A1), Inoue (WO 2018/143089 A1), Hoffer et al. (US Pub. No. 2015/0273589 A1) (¶ 0015; Fig. 4) (disclosing a larger reservoir (than coolant channels) for funneling coolant and increasing velocity thereof), and Fotra de Souza Filho et al. (US Pub. No. 2015/0352640 A1) (¶¶ 0019-0020; Fig. 2A) (disclosing a larger reservoir (than coolant channels) for gradually and smoothly redirected toward a downstream coolant channel).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN RUFO/Primary Examiner, Art Unit 3722